DETAILED ACTION

Response to Preliminary Amendment
The Applicants’ preliminary amendment, filed 10/26/2021, was received and entered. As the results, the original independent claim 1 was cancelled. New claims 2-21 were added. Therefore, claims 2-21 are pending in this application at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 7-12, 14-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al. (US 2007/0047694) in view of Mones et al. (US 2017/015414).
 	Regarding claim 2, Bouchard et al. (“Bouchard”) teaches a system (i.e., system 100 comprising database 232 storing inmate profile for determining limited time, as shown in figure 2B) for determining time limits of inmate communications in a correctional facility, the system comprising: 
a communication center (i.e., Facility 102 as shown in figure 2A); 
 	a communication processing server comprising a database and at least one processor (i.e., Control Server 114 comprising the profile database 232, as shown in figure 2B); and 
at least one network configured to communicatively couple the communication processing server and the communication center with a plurality of communication devices (i.e., Voice Communication Network 106 connecting a plurality of communication devices 104 for use by inmates with destination parties associated by dialed destination telephone numbers entered by the inmates), 
wherein the communication center is configured to: 
receive an inmate communication from a first communication device of an inmate (i.e., voice processing apparatus 226 associated with the Facility 102 and connected to the voice communication network 106; para. [0049] to receive connection request from one of the communication devices 104; para. [0065]); 
route the inmate communication to a second communication device of a call recipient outside the correctional facility (i.e., a call control apparatus 228 associated with Facility 102 connecting the call to a destination party; para. [0097]); and 
transmit communication data of the inmate communication to the communication processing server (i.e., the voice processing apparatus 226 receiving a network identifying included Caller Line ID (CLID) information and transmitting to the call control apparatus 228; para. [0051], [0053]-[0054] and [0067]), and 
 	wherein the at least one processor of the communication processing server is configured to: 
receive the communication data from the communication center (i.e., the voice processing apparatus 226 transmitting the first network identifier to the call control apparatus 228; para. [0068]); 
retrieve an inmate profile of the inmate from the database based on the communication data of the inmate communication (i.e., the call control apparatus 228 accessing the profile database 232 to authenticate the inmate for the outbound call; para. [0080]); and 
determine a time limit for the inmate communication based on analyzing the inmate profile (i.e., the call control apparatus 228 accessing the profile database 232 to determine a purse balance; para. [0086]).
 	It should be noticed that Bouchard teaches the communication data, such as a first network identifier, second network identifier and additional identification information provided by the inmate, received via the voice communication network 106 and/or Data communication network 110 in order to authenticate and retrieve the limited time associated with the inmate, as discussed above. Bouchard failed to clearly teach the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of converting the communication data to a different format to extract metadata of the inmate communication, as taught by Mones, into view of Bouchard, in order to retrieve the inmate identification information for authentication or and billing purposes from different types of communications or calls. 
	Regarding claim 3, Bouchard further teaches the feature of obtaining the identities of the inmate in paragraphs [0070]-[0073].
	Regarding claim 7, Bouchard further teaches the limitations of claim in paragraph [0086].
	Regarding claim 8, Bouchard further teaches the limitations of claim, such as running out of money or available fund in the smart card, etc., is determined or detected, the call is terminated in paragraphs [0102] and [0104].
 	Regarding claim 9, Bouchard further teaches the limitations of claim, such as the communication devices being as payphones in paragraph [0031].

 	Regarding claim 11, Bouchard teaches a communication processing server for determining time limits of inmate communications in a correctional facility, the server comprising: 
a memory configured to store an inmate profile of an inmate (i.e., a profile database 232 as shown in figure 2B; para. [0055]); 
a network interface device configured to communicate with the memory, a first communication device of the inmate, and a second communication device of a call recipient (i.e., call control apparatus 228 configured to access the profile database 232 based on the caller ID and dialed telephone number; para. [0054], [0084], [0086], etc.), 
a first communication device of the inmate (i.e., communication devices 104 in Facility 102, as shown in figure 1), and 
a second communication device of a call recipient (i.e., a destination party associated with a telephone number entered or dialed by an inmate of the communication device 104; para. [0082] and [0097]); and 
at least one processor configured to:
receive the communication data of an inmate communication from the first communication device of the inmate, wherein the inmate communication comprises an audio communication between the inmate and the call recipient (i.e., the voice processing apparatus 226 receiving a connection request from the telecommunication device 104  of the inmate and transmitting the first network identifier to the call control apparatus 228; para. [0068]); 
(i.e., the call control apparatus 228 accessing the profile database 232 to authenticate the inmate for the outbound call; para. [0080]); and 
determine a time limit for the inmate communication based on analyzing the inmate profile (i.e., the call control apparatus 228 accessing the profile database 232 to determine a purse balance; para. [0086]).
 	It should be noticed that Bouchard teaches the communication data, such as a first network identifier, second network identifier and additional identification information provided by the inmate, received via the voice communication network 106 and/or Data communication network 110 in order to authenticate and retrieve the limited time associated with the inmate, as discussed above. Bouchard failed to clearly teach the feature of converting the communication data to a different format to extract metadata of the inmate communication. However, Mones et al. (“Mones”) teaches a screening system, as shown in figure 2, comprising data analysis module (DAM) 214 to analyze collected data from various sources of social media sites 106A–106B and 108A-108B, as shown in figure 1 (para. [0022]). The operation of the DAM 214 converts the data to a (common or standard) format suitable for processing by a machine learning algorithm, such as converting images, text or videos to text labels, etc. and outputting a decision based on the converted data (para. [0031]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of converting the communication data to a different format to extract metadata of the inmate communication, as taught by Mones, into view of Bouchard, in order to retrieve the 
	Regarding claim 12, Bouchard further teaches the feature of obtaining the identities of the inmate in paragraphs [0070]-[0073].
Regarding claim 14, Bouchard further teaches the limitations of claim in paragraph [0086].
Regarding claim 15, Bouchard teaches a method implemented by an inmate communication processing system for determining time limits of inmate communications in a correctional facility (i.e., system 100 comprising call control apparatus operating to access database 232 storing inmate profile for determining a limited time, as shown in figure 2B) , the method comprising:
 	receiving, by a communication center in the inmate communication processing system, an inmate communication from a first communication device of an inmate (i.e., voice processing apparatus 226 associated with the Facility 102 and connected to the voice communication network 106; para. [0049] to receive connection request from one of the communication devices 104; para. [0065]); 
 	routing, by the communication center, the inmate communication to a second communication device of a call recipient outside the correctional facility (i.e., a call control apparatus 228 associated with Facility 102 connecting the call to a destination party; para. [0097]); and 
 	transmitting, from the communication center, communication data of the inmate communication to the communication processing server (i.e., the voice processing apparatus 226 receiving a network identifying included Caller Line ID (CLID) information and transmitting to the call control apparatus 228; para. [0051], [0053]-[0054] and [0067]), and 
 	receiving, at the communication processing server, the communication data from the communication center (i.e., the voice processing apparatus 226 transmitting the first network identifier to the call control apparatus 228; para. [0068]); 
 	based on the communication data of the inmate communication, retrieving an inmate profile of the inmate from the database based on the communication data of the inmate communication (i.e., the call control apparatus 228 accessing the profile database 232 to authenticate the inmate for the outbound call; para. [0080]); and 
 	determining a time limit for the inmate communication based on analyzing the inmate profile (i.e., the call control apparatus 228 accessing the profile database 232 to determine a purse balance; para. [0086]).
 	It should be noticed that Bouchard teaches the communication data, such as a first network identifier, second network identifier and additional identification information provided by the inmate, received via the voice communication network 106 and/or Data communication network 110 in order to authenticate and retrieve the limited time associated with the inmate, as discussed above. Bouchard failed to clearly teach the feature of converting the communication data to a different format to extract metadata of the inmate communication. However, Mones et al. (“Mones”) teaches a screening system, as shown in figure 2, comprising data analysis module (DAM) 214 to analyze collected data from various sources of social media sites 106A–106B and 108A-108B, as shown in figure 1 (para. [0022]). The operation of the DAM 214 converts the data to a (common or standard) format suitable for processing by a machine learning algorithm, 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of converting the communication data to a different format to extract metadata of the inmate communication, as taught by Mones, into view of Bouchard, in order to retrieve the inmate identification information for authentication or and billing purposes from different types of communications or calls. 
	Regarding claim 16, Bouchard further teaches the feature of obtaining the identities of the inmate in paragraphs [0070]-[0073].
	Regarding claim 20, Bouchard further teaches the limitations of claim in paragraph [0086].
	Regarding claim 21, Bouchard further teaches the limitations of claim, such as running out of money or available fund in the smart card, etc., is determined or detected, the call is terminated in paragraphs [0102] and [0104].

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al. (US 2007/0047694) in view of Mones et al. (US 2017/015414) as applied to claims 1, 11 and 15 above, and further in view of Hanson (US 2009/0154675).
 	Regarding claims 4 and 17, Bouchard and Mones, in combination, failed to clearly teach the features of parsing data of the inmate profile to obtain values of ratings of the inmate's behaviors at the correctional facility; and identifying whether a value of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of parsing data of the inmate profile to obtain values of ratings of the inmate's behaviors at the correctional facility; and identifying whether a value of the ratings of the inmate's behaviors is above or below a predefined threshold, as taught by Hanson, into view of Bouchard and Mones in order to promote inmates’ behaviors.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al. (US 2007/0047694) in view of Mones et al. (US 2017/015414) as applied to claims 1, 11 and 15 above, and further in view of Humphries (US 2017/0201716).
 	Regarding claims 6, 13 and 19, Bouchard and Mones, in combination, teach the feature of applying the time limit to the inmate communication of the inmate, as discussed above. Bouchard and Mones failed to clearly teach the feature of transmitting a notification to the first and second communication devices indicating the time limit. However, Humphries teaches a system and method of providing inmate initiated web-
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of transmitting a notification to the first and second communication devices indicating the time limit, as taught by Humphries, into view of Bouchard and Mones in order to provide aware of available conversation time to both inmate and outside party.

Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: July 2021